Title: To Thomas Jefferson from William Short, 25 October 1820
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
Oct: 25. 1820
I could hardly have thought it possible that a letter from you could have remained in my hands unacknowleged so long, as I find your last to be, which I have now before me. It is of the 4th of August last, but was not recieved by me until the 23d I was then on the sea shore, whither I had fled from the heats of Philadelphia, in pursuit of cool air—As this is a retired part of the state of N Jersey, the post is unfrequent & irregular, & thus it was that your letter was so long on its way to me. Very soon after its reciept I left the sea shore for Schooley’s mountain, & after a short stay there I returned towards the City waiting in the neighborhood until the fever should so far cease as to admit of my entering it. During all this time I find that I wrote not a letter that I was not under the immediate necessity of writing. The consequence is that on my return here I find such a number to be answered as deterred me for some time from entering on the duty. But with respect to yours, my inclination is at least equal to my duty—And I therefore always take up my pen to address you with a pleasure equal to that which I felt in my early days. This sentiment at least in my heart I can truly say time has not been able to weaken—although I could not say it of many others.I thank you most sincerely for the continuation of the subject in your last letter. It is one that I have occupied myself about less than most persons; because I felt in limine that I could not attain that degree of connection; less than which never satisfies me. I had a fellow student when at College who took precisely the contrary line, & ever occupied himself in the pursuit of an object, which I saw he was as far from attaining as I was—The only difference was that he had taken a great deal of useless labor, which I had saved, & could therefore bestow on other more attainable matters. It was this circumstance probably which has operated on me to prevent my engaging in such researches.The explanation which you have been so good as to give me, shews much research on your part—& to me is perfectly satisfactory. I cannot say how much I am obliged to you for it. I have read over both your last letter & its predecessor several times & always with increased satisfaction. And it will be probably all I shall ever read on the subject.My endeavour has been from the time of my earliest recollection to do what was right, or what appeared to me to be so—& this really not with any view to a reward in another world. I had no merit in this; for I certainly should have felt uneasy here if I had acted otherwise. Those who are placed in easy and competent situations in this life will naturally act in this way. It is the ill hearted—the suffering & distressed who may have need of some greater check than their own sense of what is right. A man for instance, who labors all the day & who cannot with this procure bread for a starving family. It is to such a man that I give credit for his good actions—And I am always at a loss to say what is his motive to them—Some say it is the fear of the Devil—& that a Devil is necessary if it were only for this class of men—But it seems to me when the punishment is so distant, & the relief to prevent sufferings, so much wanted at the moment, this alone cannot suffice to explain the conduct of the distressed man, if that conduct be honest. However I leave such subjects to themselves as beyond my ken, & confine myself to act well myself as far as in my power, & this for my own satisfaction.M. Correa is here, & I believe on the eve of his departure, although he seems to make a mystery of the time. He is not without some apprehension, I believe, of the Baltimore patriotic pirates. I should look forward indeed with great satisfaction to the consummation you contemplate—that of an American system as contradistinguished from the European—if I could flatter myself with the hope of it. Correa may carry back favorable sentiments with respect to us at large, but certainly he does not as to the administration. Nor do I see how he could inspire his Government with any confidence, as to our entering on any general anti-piratical system for the Americas generally, when we cannot, or if are can, will not take effectual measures for suppressing under the immediate eye of Government (for they cannot but see the Pirates at Baltimore) the equipments which are there going on. Although to us there is a talisman in the word Patriot which makes it sacred when assumed even by a Pirate, yet I do not believe it has the same virtue with Correa or with his Government. I hope when Monroe’s election shall be over, as he probably will not look to another, that he will endeavour to excite Congress to take up this subject in good earnest.I am very much obliged to you for what you said on the two obstacles, or rather objections, to my making the visit which I have long had much at heart. I did not suppose any active hostility on their part—nor that they had expressed any sentiment unfavorable to me. I was certain they did more justice to my known sentiments towards you than to have expressed such in your presence. Yet I have not been satisfied with their manner—& my philosophy leads me always to keep out of view of objects of dissatisfaction. Neither of them could have conferred any favor on me—for most certainly (although many would not believe this) there is nothing in the power of either of them that I would accept. One of them, the first in order, had it perfectly in his power to have saved my amour propre blessé, as he knew—& this without any inconvenience to himself. However he was then in his true honeymoon, & probably his only one, & therefore could not think of such trifles—And I certainly forgive him & wish never to see him from the motive abovementioned, but at the same time, am not so much dissatisfied, that I would have the appearance of avoiding him.I regret now very much having not passed the last summer or the present season in this excursion—the summer & fall are the only parts of the year in which it is agreeable to travel—Indeed as to myself I find travelling disagreeable here in all seasons. I have increased in bulk & still more in indolence, & the revolution in the pecuniary affairs of this county has prepared for me a great deal of travelling each year, which I fear will be indispensable. This enigma requires a solution. I have been led on very good ground & on just calculation as I supposed, to convert the greater part of my property (which was in stock, the only kind of property suitable to a bachelor) into mortgages in the state of New-York. The law of mortgages was considered better in that state than in this, & the legal interest was 7. instead of 6. pct. the property mortgaged was new land, which was settling & of course, as stated to me increasing in value. This was the case for some years, & the interest was therefore regularly paid then—but this was before our late war—some of these mortgages were prior to my late voyage to Europe. Since then several of the mortgages here failed in consequence of the times, the interest has of course remained unpaid, & when the mortgage was foreclosed I have been obliged in every instance to purchase the land, as it was struck off for much less than the amount of my debt. I have thus became a large landholder in different & distant parts of the State of New-York, & shall probably be under the necessity of making frequent journies thither.This is inflicted perhaps as a punishment (& a very severe punishment it is) for my want of confidence in the funds of my country. And to this, I must plead guilty. I had been but a short time here after my first return eighteen years ago, before I convinced myself that  this country would be engaged in a war before the termination of the then existing war in Europe. In this I was right—but I was perfectly mistaken in the consequence which I drew from it, viz. that the war would destroy the funds of this country. It was this mistake wch made me as soon as I could affect it, convert my stock into N. York mortgages, wch for my misfortune, have become unproductive land—I consider this land as deferred stock—& ultimately, that is when I am dead & gone, it will produce much more than the money it has cost—To me it will produce only trouble & travelling.—my paper obliges me to end—otherwise I shd take up much more of your time—As it is, I will however add that I am as ever, dear Sir, yours affectionatelyW Short